                                           Case 4:21-cv-04552-HSG Document 4 Filed 07/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE A. RODRIGUEZ,                                 Case No. 21-cv-04552-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL
                                   9             v.

                                  10     COALINGA STATE HOSPITAL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On or about June 14, 2021, Plaintiff filed this pro se civil rights complaint pursuant to 42

                                  14   U.S.C. § 1983. Dkt. No. 1. That same day, the Clerk of the Court informed Plaintiff that this

                                  15   action was deficient because he had not submitted an in forma pauperis application or paid the

                                  16   filing fee. Dkt. No. 3. The Court provided Plaintiff with a blank in forma pauperis application

                                  17   and a postage-paid return envelope. Dkt. No. 3. Plaintiff was instructed to respond within twenty-

                                  18   eight days of the date of the order. Id. The deadline has passed, and Plaintiff has not submitted
                                  19   the required documents. The Court therefore DISMISSES this action without prejudice. Because

                                  20   this dismissal is without prejudice, Plaintiff may move to reopen the action. Any such motion

                                  21   must contain either the full filing fee or a complete in forma pauperis application.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 7/27/2021

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
